DETAILED ACTION
Regarding Claims 1-22, 33 and 37 (Canceled)
Claim Objections
Claim 34 is objected to because of the following informalities:  Claim 34 is dependent on the cancelled claim 33.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-32, 34-36 and 38-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
          Claims recite “synthesized sensor data generator” but said limitation is not supported in the original disclosure, as there isn’t anything about any “sensor data generator” that has been synthesized. 
         Claims further recite “synthesized sensor data,” and data acquirer with a sensor and an electronic system with camera, capturing the sensor data, followed by a synthesized sensor data generator generating a synthesized sensor data and transmitting to the electronic system, replacing the sensor data with the synthesized sensor data, but said limitations are not supported in the original disclosure. Foremost, on page 3, the part of the original disclosure (reproduced below) specifically defines the “synthetic sensor data” as a data generated by simulating data that is normally generated by the sensor system. (Note: simulating data is not normally generated by the sensor system). In contrast, the new limitation “synthesized sensor data,” is not defined anywhere in the original disclosure.

    PNG
    media_image1.png
    160
    773
    media_image1.png
    Greyscale

As such without any restrictive definition, the “synthesized sensor data” is interpreted under the BRI also as the sensor data that has been synthesized using the original sensor data or the modified version of the original sensor data, while in contrast, the synthetic sensor data, under a specific definition, is a sensor data that merely simulates or imitates the normal sensor data without any modification of the original sensor data.

          In Claims 38 and 50, the claims recite “processing the acquired sensor input data,” but said limitation is a genus claim, broadly claiming any and all ways to perform said processing that goes well beyond what is disclosed in the original disclosure. The original disclosure mentions “processed data” (on page 4, lines 27-29) and “processing the sensor input data” (on page 10, lines 4-7), but does not further disclose any detail about processing the data or processing the sensor input data, or how data are processed that would show possession (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries,”)
          Furthermore, the claims recite “a synthesized sensor data generator” and transmitting synthesized sensor data, but there is no description of any kind structural/software information on the synthesized sensor data generator and how the synthesized sensor data is being generated in the original disclosure (other than describing it a simple block)
          Furthermore, the claims recite “the sensor input data” and “the acquired sensor input data”, but there is no detail as to how the data in the data acquirer (i.e., the sensor data from the camera’s sensor system, captured sensor data and the synthesized sensor data) are used to output sensor input data as it outputs from the acquirer in the original disclosure. Note that the sensor input data, synthesized sensor data and the sensor data are recited as being different types of data. The original disclosure discloses that the optic image is captured based on the synthesized image sensor data (on page 7, lines 14-24, page 8, lines 20-38; page 9, lines 1-17), and further discloses that the synthesized image sensor data is simulated in the electronic domain the functionality of the optic system of the camera, including the propagation of the optic signal through the lens system and conversion into electronic pixel using the image optic sensor, but there is no further discussion as to how the electronic image pixel data is used in the camera to affect the way camera captures sensor data. In other words, the original disclosure sends the synthesized sensor data to the data acquirer and the optic image is captured accordingly, but how does the camera uses the electronic image pixel data to ultimately produce a sensor input data, as there is no specific hardware and/or software that shows any detail as to how this is done.

Claims 23-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recite “processed”, “processing the received sensor input data” and “process the acquired sensor input data” but the original disclosure is completely absent of any detail as to how such data are processed, as discussed above. Furthermore, as had been discussed above, the claims recite the acquired sensor input data, which includes the capturing the sensor data and the synthesized sensor data, but there is no detail as to how the sensor data, sensor data from the camera’s sensor system and the synthesized sensor data are used to output sensor input data in the original disclosure.
          Furthermore, the claims recite “a synthesized sensor data generator” and transmitting synthesized sensor data, but there is no description of any structural/software information on the synthesized sensor data generator and how the synthesized sensor data is being generated in the original disclosure (other than describing it as a simple block)

Previous rejection for Claim 23 is withdrawn in view of the Applicant’s amendment filed on 08/31/2022.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26, 39-45 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claims 24-26 recite the limitation “the synthetic sensor data”.  There is insufficient antecedent basis for this limitation in the claims.
          Claims 39-45, 47 recite the limitation “the synthesized sensor data”. There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-29, 37-41 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Sanada et al., US Pat No. 5,986,545 (hereinafter Sanada) in views of List et al., US-PGPUB 2017/0050590 (hereinafter List) and Applicant Admitted Prior Art, US-PGPUB 2019/0041294 (hereinafter AAPA)

          Regarding Claims 23, 38 and 50.  Sanada discloses an automotive testing system (Abstract), comprising:

controller for generating control data (Fig. 1, 19, drivability signals sent to control unit 17. Additionally, ECU 11, Col. 4, lines 22-52)

a data processor having a data input port for receiving sensor input data and a data output port for transmitting the sensor input data processed by the data processor (Fig. 1, control unit 17) to the controller (Fig. 1, 19; ECU 11)

a data acquirer which forwards sensor input data to said data processor via the data input port, the data acquirer having a sensor system and an electronic system for capturing sensor data (Fig. 1, sensors and test bed 2 has sensors and associated electronic system for capturing sensor data; Note: the limitation “electronic system” is merely a generic term that reads on any electronic system; Col. 4, lines 5-14, measured on the test bed; Col. 5, lines 12-15; Col., 6, lines 31-42); and

a synthesized sensor data generator which transmits synthesized sensor data to the electronic system of the sensor unit (Fig. 1, dynamic dynamometer 15, generating the simulated data; Col. 4, lines 21-52)

Sanada does not disclose a data acquirer comprising a camera having a sensor system and an electronic system for capturing sensor data, said sensor data captured by the electronic system being replaced at the electronic system of the camera by the generated synthesized sensor data transmitted by the synthesized sensor data generator to the electronic system of the camera.

List discloses optimizing the operating behavior of a vehicle of a driver assistance systems (Paragraph [0132]), which includes test bed with engine to implement the operating states of the vehicle, driveability (Paragraphs [0010]; [0033], [0097]; [0125]; [0140]-[0142]) and usage of camera to enhance the test bed and simulation structure and complete vehicle and environment (Paragraphs [0160]-[0161])

AAPA discloses a conventional a camera having a sensor system and an electronic system for capturing sensor data, said sensor data captured by the electronic system being replaced at the electronic system of the camera by the generated synthesized sensor data transmitted by the synthesized sensor data generator to the electronic system of the camera (Paragraphs [0024]-[0025], image generator generating a sequence of images forming a video showing realistic traffic situations to simulate, replacing the sensor data depicting the real traffic situation with the simulated data at the electronic system)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of List and AAPA in Sanada and incorporate camera having a sensor system and an electronic system for capturing sensor data to accurately determine and optimize the operating behavior of the vehicle, taking into consideration additional factors such as an environment. 

          Regarding Claim 24. Sanada discloses a data transmission channel interconnecting the synthesized sensor data generator and the electronic system of the sensor unit (Fig. 1)

The modified Sanada does not disclose a data transmission channel interconnecting the synthesized sensor data generator and the electronic system of the camera.

List discloses a camera to capture the environment of the vehicle (Paragraph [0160])

AAPA discloses a conventional camera having a sensor system and an electronic system for capturing sensor data (Paragraph [0024]) that is used in conventional automotive testing system (Paragraph [0025])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of List and AAPA in the modified Sanada and have a data transmission channel interconnect the synthesized sensor data generator and the electronic system of the camera, to accurately determine and optimize the operating behavior of the vehicle.

          Regarding Claim 25. Sanada discloses the sensor input data forwarded by the sensor unit are based on the synthesized sensor data transmitted to the electronic system of the sensor unit (Col. 4, lines 21-52)

The modified Sanada does not disclose the sensor input data forwarded by the camera are based on the synthesized sensor data transmitted to the electronic system of the camera.

List discloses a camera to capture the environment of the vehicle (Paragraph [0160])

AAPA discloses a conventional camera having a sensor system and an electronic system for capturing sensor data (Paragraph [0024]) that is used in conventional automotive testing system (Paragraph [0025])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of List and AAPA in the modified Sanada and have the sensor input data forwarded by the camera based on the synthesized sensor data transmitted to the electronic system of the camera, so as to accurately determine and optimize the operating behavior of the vehicle.

          Regarding Claim 26. Sanada discloses the sensor input data forwarded by the sensor unit are based on the synthesized sensor data transmitted to the electronic system of the sensor unit (Col. 4, lines 21-52)

The modified Sanada does not disclose the sensor input data forwarded by the camera are based on the synthesized sensor data transmitted to the electronic system of the camera.

List discloses a camera to capture the environment of the vehicle (Paragraph [0160])

AAPA discloses a conventional camera having a sensor system and an electronic system for capturing sensor data (Paragraph [0024]) that is used in conventional automotive testing system (Paragraph [0025])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of List and AAPA in the modified Sanada and have the sensor input data forwarded by the camera based on the synthesized sensor data transmitted to the electronic system of the camera, so as to accurately determine and optimize the operating behavior of the vehicle.

          Regarding Claims 27-28. AAPA discloses the electronic system of the sensor unit comprises a digital signal processing unit (Paragraph [0024])

          Regarding Claim 29. Sanada discloses the data transmission channel is arranged to transmit the synthesized sensor data to the digital signal processing unit (Fig. 1)

          Regarding Claims 30-31, 42-45 and 47. Sanada discloses the testing system is arranged to repeatedly perform a sequence utilizing a first feedback loop, the sequence including: generating the synthesized sensor data, transmitting the synthesized sensor data to a digital signal processing unit (Fig. 1), receiving (transmitting) at least one of image enhancements request and commands from the digital signal processing unit included for generating synthesized sensor data (Col. 6, lines 31-65; it’s obvious that with data being transferred between the control unit and other units, requests and commands can be performed to acquire the necessary data)

          Regarding Claim 33. AAPA discloses the sensor system is an optic system, and wherein the sensor data are image data (Paragraph [0024])

          Regarding Claim 34. Sanada discloses the synthesized sensor data include at least one of (i) Red, Blue, Green(RGB) sensor data and (ii) other visible or invisible spectrum data (Col. 6, lines 9-15, light includes the recited spectrum regions)

          Regarding Claim 35. Sanada discloses the synthesized sensor data include simulated infrared signals (Col. 6, lines 9-15, light includes the infrared region) 

          Regarding Claim 36. Sanada discloses the synthesized sensor data include at least one of (i) simulated laser signals, (ii) simulated infrared signals, simulated radar signals, (iii) simulated acoustic signals, (iv) simulated ultrasonic signals, (v) simulated pressure signals and (vi) simulated electronic signals received in a wired or wireless way and representing any type of measured physical signals associated with automotive conditions or parameters (Col. 6, lines 9-15)

          Regarding Claim 39. Sanada discloses generating the synthesized sensor data to be transmitted to the electronic system of the sensor unit (Fig. 1, dynamometer generating simulated data to be collected by the sensors and associated electronic system in the test bed; Col. 4, lines 21-52)

The modified Sanada does not disclose generating the synthesized sensor data to be transmitted to the electronic system of the camera.

List discloses a camera to capture the environment of the vehicle (Paragraph [0160])
AAPA discloses a conventional camera having a sensor system and an electronic system for capturing sensor data (Paragraph [0024])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of List and AAPA in the modified Sanada and generate the synthesized sensor data to be transmitted to the electronic system of the camera, so as to accurately determine and optimize the operating behavior of the vehicle.

          Regarding Claims 40-41. Sanada discloses transmitting synthesized sensor data to the electronic system of the sensor unit includes bypassing the sensor system of the sensor unit (Fig. 1, 19 to 17; Col. 5, lines 36-62; Col. 6, lines 31-42, sending simulation directly to the control unit)

The modified Sanada does not disclose transmitting synthesized sensor data to the electronic system of the camera includes bypassing the sensor system of the sensor unit

List discloses a camera to capture the environment of the vehicle (Paragraph [0160])

AAPA discloses a conventional camera having a sensor system and an electronic system for capturing sensor data (Paragraph [0024]) that is used in conventional automotive testing system (Paragraph [0025])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of List and AAPA in the modified Sanada and transmit synthesized sensor data to the electronic system of the camera includes bypassing the sensor system of the camera, so as to accurately determine and optimize the operating behavior of the vehicle.

          Regarding Claim 46. Although AAPA does not explicitly disclose deactivating a sensor system of the camera, it would have been obvious to deactivate the sensor system, once the driveability evaluation has been completed (for that day, as an example; Paragraphs [0023]; [0025])

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Sanada, US Pat No. 5,986,545 in view of List, US-PGPUB 2017/0050590 and AAPA, US-PGPUB 2019/0041294 as applied to Claim 23 above, and further in view of Connell et al., US Pat No. 5,553,489 (hereinafter Connell)

          Regarding Claim 32. The modified Sanada does not disclose the electronic system of the sensor unit comprises a pre-processing unit for pre-processing raw sensor data generated by the sensor system.

Connell discloses filtering the sensor signals that are used to monitor engine operating behavior of a vehicle to remove noise (Col. 1, lines 11-32)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Connell in the modified Sanada and have the electronic system of the sensor unit comprise a pre-processing unit for pre-processing raw sensor data generated by the sensor system and remove noise from the collected sensor signals with a filter, so as to accurately evaluate the vehicle driveability.

11.          Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Sanada, US Pat No. 5,986,545 in view of views of List, US-PGPUB 2017/0050590 and AAPA, US-PGPUB 2019/0041294 as applied to Claim 47, and further in view of Dorey et al., US-PGPUB 2004/0236473 (hereinafter Dorey)

          Regarding Claim 48. Sanada discloses the inspector evaluating the driveability of the vehicle (Col. 6, lines 9-14) 

The modified Sanada does not disclose calculating performance scores after performing the sequence.

Dorey discloses a vehicle driveability rating system for vehicle performance (Paragraph [0023]; Fig. 1; Abstract)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Dorey in the modified Sanada and calculate performance scores after performing the sequence, so as to easily comprehend the driveability performance between different testing results.

12.         Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Sanada, US Pat No. 5,986,545, List, US-PGPUB 2017/0050590, AAPA, US-PGPUB 2019/0041294 and Dorey, US-PGPUB 2004/0236473 as applied to Claim 48, and further in view of Priller, US-PGPUB 2016/0280233 (hereinafter Priller)

          Regarding Claim 49. Sanada discloses the inspector evaluating the driveability (Col. 6, lines 9-14) and adjusting the dynamometer under various running conditions of the vehicle throughout the testing period (Col. 4, lines 21-52), which obviously would involve defining different test automation parameters.

The modified Sanada does not explicitly disclose defining test automation parameters to define test cases, after calculating performance scores using a second feedback loop 

Priller discloses defining test automation parameters to define test cases (Abstract; Paragraph [0001]; [0011]; [0030])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Priller in the modified Sanada and define test automation parameters to define test cases, after calculating performance scores using a second feedback loop, so as to accurately evaluate driveability.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
          In Response, the Examiner respectfully disagrees. Foremost, 103 rejection has been updated as shown above. Having said that, with respect to the 112 rejection, whether the claim recites synthetic sensor data, synthesized sensor data or any arguments, it does not change the rejection, as the original disclosure is defective. As such, the rejection of the 112 rejections are maintained based on the Examiner’s previous response to the Applicant’s argument. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857